Per Curiam : It is well settled in this State that no appeal lies from an- interlocutory order,—and an order overruling a demurrer to a bill is an interlocutory order. There must be a final order or decree in a chancery suit, or a'final judgment in an action at law, to justify an appeal. (Hayes v. Caldwell, 5 Gilm. 33; Knapp v. Marshall, 26 Ill. 63; Gage v. Rohrbach, 56 id. 262; Gage v. Eich, id. 297; Hunter v. Hunter, 100 id. 519; People v. Board of Education, 236 id. 154.) The appeal was therefore premature. An examination of the record fails to show any assignment of error thereon. Village of East Peoria v. Lake Erie and Western Railroad Co. 237 Ill. 93. The order appealed from being interlocutory and no errors having been assigned upon the record, the appeal will have to be dismissed. Appeal dismissed.